UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1855


PATRICK CHRISTIAN,

                      Plaintiff – Appellant,

          v.

ATTORNEY GENERAL OF THE UNITED STATES,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00609-HEH)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Dismissed and remanded by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Patrick O. Christian seeks to appeal the district court’s

order dismissing his civil complaint without prejudice.                  We may

exercise jurisdiction only over final orders of the district

court, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen   v.    Beneficial      Indus.    Loan   Corp.,   337   U.S.     541,

545-46 (1949).       We conclude that the order Christian seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.         See Goode v. Central Va. Legal Aid, 807

F.3d 619 (4th Cir. 2015).

     Accordingly,      we     dismiss       the    appeal      for     lack     of

jurisdiction, and remand the case to the district court with

instructions to allow Christian to reinstate his case and file

an amended complaint.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court    and     argument   would   not    aid    the

decisional process.



                                                      DISMISSED AND REMANDED




                                        2